Exhibit 10.4

 

STOCK PURCHASE AGREEMENT


        THIS STOCK PURCHASE AGREEMENT (this "AGREEMENT") is made as of December
02, 2004 by and between Rapid Bio Tests Corp., a Nevada corporation, with its
principal offices at 4826 Elderberry Loop, Springfield, OR 97478, hereinafter
referred to as "Buyer" and the principal shareholders (the "Shareholders") of
Mirae Tech. Company, Ltd. ("Mirae"), a Republic of Korea corporation, with its
principal offices at 636-3 Yeolla-ri, Yeoju-uep, Yeoju-gun, Gyeonggi-do, Korea.

 

BASIC TRANSACTION

 

        Mirae has been and now is doing business under the name of Mirae Tech.
Company, Ltd., with its principal offices at 636-3 Yeolla-ri, Yeoju-uep,
Yeoju-gun, Gyeonggi-do, Korea. Except as provided herein, Shareholders represent
and warrant that no other person or entity has any interest or claim of right to
ownership in Mirae. The list of current shareholders and outstanding stock of
Mirae is set forth in attached Exhibit 3.

        

        This Agreement contemplates a transaction in which, pursuant to the
terms and subject to the conditions set forth herein, Buyer will purchase from
Shareholders, and Shareholders will sell to Buyer, all the issued and
outstanding shares of common stock of Mirae upon the Closing of this
transaction, in exchange for certain good and valuable considerations from
Buyer, as set forth below.

 

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

SECTION 1. PURCHASE AND SALE OF STOCK OF SHAREHOLDERS.

 

        (a) PURCHASE AND SALE. Pursuant to the terms and subject to the
conditions set forth herein, at the Closing (as defined below), Shareholders
shall sell and transfer to Buyer and Buyer shall purchase from Shareholders all
of the total issued and outstanding common shares of Mirae in exchange for
37,200,000 restricted shares of common stock of Buyer as detailed in Section 1
(b)(ii)(B) below.

        

        (b) THE CLOSING.

 

                (i) THE CLOSING DATE. The closing of the purchase and sale of
common restricted shares of Mirae to Buyer (the "CLOSING") shall take place at
the Law Offices of Dieterich & Associates Suite 800, 11399 Olympic Boulevard,
Los Angeles CA. 90064 at 10:00 a.m. local time on or before December 15, 2004 or
as extended pursuant to the mutual consent of both parties. The date of the
Closing hereunder is referred to herein as the "CLOSING DATE."

 

                (ii) CLOSING PROCEDURES. Subject to the conditions set forth in
this Agreement:


                        (A) at Closing, Shareholders shall deliver to Buyer
possession of all the issued and outstanding common stock of Mirae Tech.
Company, Ltd.

 

                        (B) at Closing, Buyer shall deliver to Shareholders
37,200,000 restricted shares of common stock of Rapid Bio Tests Corp. These
shares have not been registered under the Securities Act of 1933, as amended
(the "Securities Act"), and may not be resold unless the resale thereof is
registered under the Securities Act or an exemption from such registration is
available. Each certificate representing the Buyer's shares will have a legend
thereon in substantially the following form:

 

THE SHARES REPRESENTED BY THE CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THE SHARES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE RESALE OF THE SHARES UNDER THE ACT UNLESS IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION IS NOT REQUIRED
UNDER THE ACT.

 

SECTION 2. COVENANTS OF SHAREHOLDERS.

 

(a) AFFIRMATIVE COVENANTS OF SHAREHOLDERS. Prior to the Closing Date,
Shareholders covenant and agree as follows:

 

        (i) Mirae will conduct its business in the ordinary course of business.
Without limiting the generality of the foregoing, Mirae will maintain its books
and records, pay expenses and payables, bill customers, collect receivables,
purchase inventory, perform all maintenance and repairs necessary to maintain
its facilities and equipment in good operating condition (normal wear and tear
excepted), replace inoperable, worn out or obsolete assets with assets of
comparable quality, maintain an appropriate level of insurance, in each case, in
the ordinary course of business in accordance with past custom and practice;

 

        (ii) Mirae will use reasonable best efforts to preserve present business
relationships, to the extent such relationships are beneficial to Mirae and its
business, and to encourage Mirae's employees to continue their employment with
Mirae both before and after the Closing;

 

        (iii) Mirae will cause its employees and agents (including attorneys and
accountants) to, permit Buyer employees, agents, accounting and legal
representatives and its and their representatives to have reasonable access at
reasonable times to Mirae' books, records, invoices, contracts, leases,
personnel, facilities, equipment and other things reasonably related to the
business and assets of Mirae, wherever located;

 

        (iv) Shareholders will promptly (once it has knowledge thereof) inform
Buyer in writing of any variances from the representations and warranties
contained in this Agreement or any breach of any covenant hereunder by Mirae;

 

        (v) Shareholders will cooperate with Buyer and use their reasonable best
efforts to make all filings and applications, to give all notices and to obtain
all Consents necessary for the consummation of the transactions contemplated by
this agreement.

 

(b) NEGATIVE COVENANTS OF SHAREHOLDERS. Prior to the Closing, without Buyer's
prior written consent, Shareholders will not, and will not cause Mirae to:

 

        (i) except as expressly contemplated by this Agreement, take or omit to
take any action which, individually or in the aggregate, could be reasonably
anticipated to have a material adverse effect upon the business, financial
condition, operating results, employee relations, customer relations, assets,
operations, rights or business prospects of Mirae; and

 

        (ii) sell, lease, license or otherwise dispose of any interest in any of
Mirae' tangible or intangible assets other than in the ordinary course of
business, or permit any of Mirae's assets or property to be subjected to any
Lien; and

 

        (iii) except as expressly contemplated by this Agreement, terminate,
modify or amend any material Contract or any Consent of, with or to any
Governmental Entity or enter into any new material Contract without prior
consent of Buyer.

 

    SECTION 3. CONDITIONS TO OBLIGATION OF BUYER. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to the satisfaction of the following conditions as of the Closing:

 

        (a) COMPLIANCE WITH LEGAL REQUIREMENTS. The consummation of the
transactions contemplated by the transaction will not be prohibited by any legal
requirement or subject Buyer or Shareholders to any penalty or liability or
other onerous condition arising under any Legal Requirement or imposed by any
Governmental Entity.

 

        (b) CONSENTS. All filings, notices, licenses and other Consents of, to
or with, any regulatory entity that are required for (i) the consummation of the
transactions contemplated by the transaction; or (ii) for the conduct of the
business of Mirae as heretofore conducted, will have been duly made or obtained
by Buyer and Shareholders. All filings, notices, licenses and other Consents, as
the case may be, must be filed timely under the applicable law. The parties will
cooperate, in good faith, in providing all information to the regulatory entity
or entities as they require. Further, it is agreed that time is of the essence
in obtaining the required regulatory approvals, if any. It is therefore agreed
that if the regulatory entities request information and documentation from the
parties, the requested information and documentation will be provided within 30
calender days from the date of the request from the regulatory entities.

 

        (c) APPROVAL OF BOARD OF DIRECTORS AND MAJORITY SHAREHOLDERS OF BUYER.
The board of directors a majority of shareholders of Buyer shall have approved
the consummation of the transactions contemplated by this Agreement.

 

        (d) DUE DILIGENCE. Buyer will have been satisfied in all material
respects with the results of its business, legal, and accounting due diligence
investigation and review of Mirae prior to the Closing.

 

    SECTION 4. CONDITIONS TO OBLIGATION OF SHAREHOLDERS. The obligation of
Shareholders to consummate the transactions to be performed in connection with
the Closing is subject to satisfaction of the following conditions as of the
Closing:

 

        (a) COMPLIANCE WITH LEGAL REQUIREMENTS. The consummation of the
transactions contemplated by the transaction will not be prohibited by any legal
requirement or subject Buyer or Shareholders to any penalty or liability or
other onerous condition arising under any legal requirement or imposed by any
Governmental Entity.

 

        (b) CONSENTS. All filings, notices, licenses and other Consents of, to
or with, any regulatory entity that are required for (i) the consummation of the
transactions contemplated by the transaction; or (ii) for the conduct of the
business of Mirae as heretofore conducted, will have been duly made or obtained
by Buyer and Shareholders. All filings, notices, licenses, and other Consents,
as the case may be, must be filed within timely under the applicable law3
business days after the signing of this agreement. The parties will cooperate,
in good faith, in providing all information to the regulatory entity or entities
as it is required. Further, it is agreed that time is of the essence in
obtaining the required regulatory approvals, if any. It is therefore agreed that
if the regulatory entities request information and documentation from the
parties, the requested information and documentation will be provided within 30
calendar days from the date of the request from the regulatory entities.

 

        (c) REPRESENTATIONS AND WARRANTIES. The representations and warranties
of Buyer set forth in Section 6 shall be true and correct at and as of the
Closing Date.

 

        (d) PERFORMANCE OF COVENANTS. Buyer shall have performed in all material
respects all of the covenants and agreements required to be performed by it
under this Agreement on or prior to the Closing Date.

 

        (e) OFFICER'S CERTIFICATE. Buyer shall have delivered to Shareholders a
certificate to the effect that each of the conditions specified in Section 4(a)
through 4(e) have been satisfied.

 

        Shareholders may waive any condition specified in this Section 4 if it
executes a writing so stating at or prior to the Closing.

 

        SECTION 5. REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS. As a material
inducement to Buyer to enter into and perform its obligations under this
Agreement, Shareholders represent and warrant to Buyer that the statements
contained in this Section 5 are true and correct as of the date hereof and will
be true and correct as of the Closing Date.

 

        (a) ORGANIZATION OF MIRAE. Mirae is a Republic of Korea corporation,
duly organized and validly existing under the laws of the Republic of Korea.

 

        (b) AUTHORIZATION; NO BREACH. The execution, delivery, and performance
of the transaction to which Mirae is a party, have been duly authorized by
Mirae's Board of Directors, as the case may be.

 

        (c) FINANCIAL STATEMENTS. Attached hereto as Exhibit 4 is the unaudited
balance sheet and income statement of Mirae as of December 31, 2003 and
September 30, 2004. The foregoing financial statements are consistent with the
books and records of Mirae (which, in turn, are accurate and complete in all
material respects) and present fairly the financial condition of Mirae in
accordance with GAAP. Since the date of the Latest Balance Sheet, there has not
been any material change in the business, assets, financial condition, operating
results, employee relations, customer or manager relations or business prospects
of Mirae not otherwise disclosed.

 

        (d) ABSENCE OF UNDISCLOSED LIABILITIES. Except as set in Exhibit 5,
Mirae has no Liability and, to the knowledge of Mirae, there is no basis for any
proceeding, hearing, investigation, charge, complaint or claim with respect to
any Liability, except for (i) Liabilities reflected on the face of latest
Balance Sheet, and (ii) Liabilities which have arisen since the date of the
latest Balance Sheet in the ordinary course of business (none of which relates
to breach of contract, breach of warranty, tort, infringement, violation of or
liability under any legal requirements, or any action, suit or proceeding and
none of which is material individually or in the aggregate).


        (e) ASSETS. Except as set forth on the attached Exhibit 6, Mirae has
good and marketable title to, or a valid leasehold interest in, the properties
and assets used by it, located on its premises or shown on the latest Balance
Sheet or acquired thereafter, free and clear of all Liens, except for properties
and assets disposed of in the ordinary course of business since the date of the
Latest Balance Sheet for fair value and except for Liens disclosed on the Latest
Balance Sheet (including any notes thereto) and Liens for current property taxes
not yet due and payable.

 

        (f) CONTRACTS AND COMMITMENTS.

 

                (i) Except as expressly contemplated by this Agreement or as set
forth on the attached Exhibit 7, Mirae is not a party to or bound by any written
or oral contract in excess of $10,000 individually or in the aggregate exceeding
$50,000.

 

                (ii) With respect to Mirae's obligations thereunder and, with
respect to the obligations of the other parties thereto, all of the Contracts
set forth or required to be set forth on the attached Exhibit X or any other
Schedule hereto are valid, binding and enforceable in accordance with their
respective terms. Mirae has performed all material obligations required to be
performed by it under such Contracts and is not in default under or in breach of
nor in receipt of any claim of default or breach under any such Contracts; no
event has occurred which with the passage of time or the giving of notice or
both would result in a default, breach or event of noncompliance by Mirae under
any such Contracts; and, to the knowledge of Mirae and its principals, Mirae is
not a party to any Contract requiring it to purchase or sell goods or services
or lease property above or below (as the case may be) prevailing market prices
and rates.

 

                (iii) A true, correct and complete copy of each of the written
Contracts referred to on the attached Exhibit 8 have been made available to
Buyer.


        (g) LITIGATION, ETC. Except as set forth on the attached Exhibit X and
except where the liability of which is fully covered by Mirae's insurance
policies or programs, there are no actions, suits, proceedings, orders,
investigations or claims pending or threatened against or affecting Mirae (or
pending or threatened against or affecting any of the employees of Mirae with
respect to Mirae' businesses or proposed business activities), or pending or
threatened by Mirae against any third party, at law or in equity, or before or
by any Governmental Entity (including any actions, suits, proceedings or
investigations with respect to the transactions contemplated by the
transaction); neither Mirae nor its principals are subject to any arbitration
proceedings under collective bargaining Contracts or otherwise or, any
governmental investigations or inquiries; and, there is no valid basis for any
of the foregoing. Neither Mirae nor its principals are subject to any judgment,
order or decree of any court or other Governmental Entity, and neither Mirae nor
its principals have received any opinion or memorandum or legal advice from
legal counsel to the effect that it is exposed, from a legal standpoint, to any
liability or disadvantage which may be material to its business.


        (h) INSURANCE. The attached Exhibit 9 lists and briefly describes each
insurance policy maintained for or on behalf of the Corporation with respect to
its properties, assets and business. All of such insurance policies are in full
force and effect, and no default exists with respect to the obligations of Mirae
under any such insurance policies and Mirae has not received any notification of
cancellation of any of such insurance policies. The insurance coverage of Mirae
is of a type and amount customary for entities of similar size engaged in
similar lines of business.

 

        (i) EMPLOYEES. Except as set forth on the attached Exhibit 10 Mirae is
not aware that any executive or key employee of Mirae or any group of employees
of Mirae has any plans to terminate employment with Mirae. Neither Mirae nor, to
the best of Mirae' knowledge, any of its employees is subject to any
non-compete, nondisclosure, confidentiality, employment, consulting or similar
Contracts relating to, affecting or in conflict with the present or proposed
business activities of Mirae.

 

        (j) COMPLIANCE WITH LAWS. Except as set forth on the attached Exhibit
11, Mirae has complied with and is currently in compliance with all applicable
laws, ordinances, codes, rules, requirements, regulations and other Legal
Requirements of all Governmental Entities relating to the operation and conduct
of its businesses or any of its properties or facilities, including all Legal
Requirements relating to employment of labor, and neither Mirae nor any of its
principals has received notice of any violation of any of the foregoing.

 

        (k) REAL PROPERTY. The Corporation does not own any Real Property. The
attached Exhibit 12 lists all real property leased by Mirae (such property is
referred to herein as the "LEASED PREMISES"). The Leased Premises is the only
real estate leased by Mirae. The lease under which Mirae leases the Leased
Premises is in full force and effect and will have been reviewed by Buyer prior
to the Closing.

 

        (l) LEGAL COMPLIANCE. The items described on Exhibit 13 constitute all
of the permits, filings, notices, licenses, consents, authorizations,
accreditation, waivers, approvals and the like of, to or with any Governmental
Entity or any other Person (collectively, the "CONSENTS") which are required for
the consummation of the transactions contemplated by the transaction or the
ownership of the assets or the conduct of the business of Mirae.

 

        SECTION 6. REPRESENTATIONS AND WARRANTIES OF BUYER. As a material
inducement to Shareholders to enter into and perform their respective
obligations under this Agreement, Buyer represents and warrants that the
statements contained in this Section 6 are true and correct as of the date
hereof and will be true and correct as of the Closing Date.

 

        (A) ORGANIZATION OF BUYER. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.

 

        (B) AUTHORIZATION OF TRANSACTION. Buyer has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Buyer, enforceable in accordance with its terms and conditions.

 

        (c) NONCONTRAVENTION. The execution, delivery and performance of the
transaction to which Buyer is a party do not and will not (i) conflict with or
result in a breach of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in a violation of, or (iv) require any
authorization, consent, approval, exemption, or other action by or declaration
or notice to any Governmental Entity pursuant to, the charter or bylaws of Buyer
or any material agreement, instrument, or other document, or any material Legal
Requirement, to which Buyer or its assets is subject.

 

SECTION 7. ADDITIONAL AGREEMENTS.

 

        (a) EXPENSES. Except as otherwise provided herein, Buyer shall pay its
own, and Shareholders shall pay Shareholders' expenses (including fees and
expenses of legal counsel, or other representatives and consultants) incurred in
connection with or related to the sales process, the negotiation of this
Agreement, the performance of its (and in the case of Shareholders) obligations
hereunder and thereunder, and the consummation of the transactions contemplated
by this Agreement.

 

        (b) CONFIDENTIALITY. Each Party and each of its shareholders, partners,
officers, directors, and Affiliates shall keep confidential all information and
materials regarding this Agreement and shall not be disclosed to anyone except
to a required regulatory body as required herein.

 

        (c) DIVESTITURE OF EXISTING TECHNOLOGY AND CANCELLATION OF BUYER'S
SHARES. Buyer shall promptly divest of its existing technology relating to the
potential developments of bio tests upon the signing of this Agreement and
cancel a total of 13,700,000 shares of common stock of Buyer that were issued to
its late Chairman and CEO Geoffrey Seaman, David Regan and Paul Hemmes in return
for the technology, intellectual property and any know-how previously purchased
by Buyer for its shares. In particular, Ms. Margaret Seaman shall return
8,100,000 shares of the late Geoffrey Seaman's shares to the treasury of Buyer
and Buyer shall return the underlying technology to her and other heirs of
Geoffrey Seaman's estate. Simultaneously, David Regan and Paul Hemmes shall
return 1,800,000 and 3,800,000 of their restricted shares respectively to the
treasury of Buyer.

        

The heirs of Geoffrey Seaman's estate shall enter into lawful agreements for the
cancellation of the referenced restricted shares and for the return of the
underlying technology to the estate of Geoffrey Seaman. The heirs further agree
to accept restricted shares for full settlement of all deferred salary owed by
Buyer to the late Geoffrey Seaman. Should there be any issues preventing the
heirs from immediately entering into these agreements because of estate issues
then all of the heirs agree to enter into an agreement whereby they agree that
the shares and technology will be placed into an escrow arrangement that directs
the shares and technology to be transferred immediately upon resolution of any
estate issues. The heirs further agree that they will give the management of
Mirae a proxy to vote their 9,000,000 on all matters until such time that the
shares have been returned to the company less 900,000 shares which will be
distributed as to 200,000 to Margaret Seaman and 100,000 each to her seven
children.

        

        (d) RESIGNATION OF BUYER'S DIRECTORS AND OFFICERS. All of the existing
directors and officers of Buyer shall resign upon the signing of this Agreement
and shall simultaneously appoint new board members recommended by Shareholders
or their assignees.

             

        (e) PAYMENT FOR PAST MANAGEMENT SERVICE. Ms. Margaret Seaman shall
receive net payments of $40,000 for her past management service to Buyer within
90 days of the signing of this Agreement.

        

        (f) CANCELLATION OF BUYER'S DEBTS. Shareholders shall have completed
satisfactory due diligence of Buyer's financial statements and been able to
reach a mutually acceptable agreements to settle certain Buyer's debts by the
issuance of restricted shares of Buyer where ever possible.

             

SECTION 8. REMEDIES FOR BREACHES OF THIS AGREEMENT.

 

        (a) SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All of the
representations and warranties of the Parties contained in this Agreement shall
survive the Closing.

 

        (b) INDEMNIFICATION PROVISIONS. Except as provided herein, Shareholders
will agree to protect, save, defend, indemnify, and hold harmless Buyer from and
against any and all expenses, damages, claims, suits, action, judgments, and/or
costs whatsoever, including attorney's fees, arising out of, or connected with,
any claim or action arising out Mirae's business activities prior to closing
and/or performance under this Agreement. The provisions of this section shall
survive any termination or expiration of this Agreement.

 

        Buyer will agree to protect, save, defend, indemnify, and hold harmless
Shareholders, Mirae and their principals from and against any and all expenses,
damages, claims, suits, action, judgments, and/or costs whatsoever, including
attorney's fees, arising out of, or in any way connected with, any claim or
action arising out of the Buyer's business activities prior to closing and/or
performance under Agreement. The provisions of this section shall survive any
termination or expiration of this Agreement.

 

        (c) MANNER OF PAYMENT. Any indemnification of Buyer or Shareholders
pursuant to this Section 8 shall be effected by cashier's or certified check or
by wire transfer of immediately available funds from Buyer or Shareholders, as
the case may be, to an account designated by Shareholders or Buyer, as the case
may be, within 10 days after the determination of indemnification amounts. Any
such indemnification payments shall include interest at the rate of 8% per annum
from the date any such Adverse Consequence is suffered or sustained to the date
of such payment is due pursuant to this Section 8.2(c) and interest at a rate of
10% thereafter until such Adverse Consequences are fully paid. Interest on any
such unpaid amount shall be compounded semi-annually, computed on the basis of a
360-day year. Any indemnification payments made pursuant to this Agreement shall
be deemed to be adjustments to the Purchase Price for tax purposes.


SECTION 9. DEFINITIONS.

 

        "ADVERSE CONSEQUENCES" means, with respect to any Person, any diminution
in value, consequential or other damage, Liability, demand, claim, action, cause
of action, cost, damage, deficiency, tax, penalty, fine or other loss or
expense, whether or not arising out of a third party claim, including all
interest, penalties, reasonable attorneys' fees and expenses and all amounts
paid or incurred in connection with any action, demand, proceeding,
investigation or claim by any third party (including any Governmental Entity)
against or affecting such Person or which, if determined adversely to such
Person, would give rise to, evidence the existence of, or relate to, any other
Adverse Consequences and the investigation, defense or settlement of any of the
foregoing.

 

        "CONTRACT" means any agreement, contract, instrument, commitment, lease,
guaranty, indenture, license, or other arrangement or understanding between
parties or by one party in favor of another party, whether written or oral.

 

        "GAAP" means United States generally accepted accounting principles.

 

        "GOVERNMENTAL ENTITY" means the United States of America, any state or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of this
government, as well as the Republic of Korea, any province or other political
subdivision thereof, or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of this government.

 

        "LIABILITY" means any liability, debt, obligation, deficiency, Tax
penalty, fine, claim, cause of action or other loss, cost or expense of any kind
or nature whatsoever, whether asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, and whether due or become due
and regardless of when asserted.

 

        "LEGAL REQUIREMENT" means any requirement arising under any law, rule or
regulation or any determination or direction of any arbitrator or any
Governmental Entity.

 

        "ORDINARY COURSE OF BUSINESS" means the ordinary course of the
Corporation's business consistent with past custom and practice, including as to
frequency and amount.

 

        "PARTY" means any party hereto.


SECTION 10. MISCELLANEOUS.

 

        (a) NO THIRD PARTY BENEFICIARIES. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties, their respective
successors and permitted assigns, except Mr. Raghu Singh who shall be retained
as director, Chief Executive Officer and Chief Financial Officer of Mirae.

 

        (b) ENTIRE AGREEMENT. This Agreement (including the documents referred
to herein) constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, that may have related in any way to the subject matter
hereof.

 

        (c) SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns, but neither this Agreement nor any of the rights or
obligations hereunder may be assigned (whether by operation of law, through a
change in control or otherwise) by Shareholders without the prior written
consent of Buyer, or by Buyer (except as otherwise provided in this Agreement)
without the prior written consent of Shareholders. After the Closing, with the
prior written consent of Raghu Singh, Buyer may assign this Agreement and its
rights and obligations hereunder in connection with a (i) merger or
consolidation involving Buyer or any of its Affiliates, (ii) a sale of stock or
assets of Buyer or any of its Affiliates or (iii) dispositions of the business
of the Corporation or any part thereof.

 

        (d) COUNTERPARTS. This Stock Purchase Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

        (e) HEADINGS. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

        (f) NOTICES. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given when delivered
personally to the recipient or sent to the recipient by telecopy (receipt
confirmed) or by reputable express courier service (charges prepaid), and
addressed to the intended recipients as set forth below:

 

IF TO SHAREHOLDERS:

                                

                            Mirae Tech. Company, Ltd.



                            636-3 Yeolla-ri, Yeoju-eup,

                            Yeoju-gun, Gyeonggi-do, Korea.

 

IF TO BUYER:

 

                            Rapid Bio Tests Corp.

                            4826 Elderberry Loop,

                            Springfield, OR 97478

 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

 

        (g) GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of California.

        

        h) DISPUTE RESOLUTION - The Parties agree to submit any disputes
involving money or damages greater than $5,000 relating to this Agreement and/or
transactions, duties, or obligations to be performed under this Agreement, to
mediation with a mediator approved by the Parties to the dispute. If the Parties
resolve their disputes through mediation, the Parties shall share the mediator's
fees evenly but pay their own attorneys' fees and other expenses related to
mediation. If mediation fails to resolve all disputes within thirty (30) days
after the Parties submit the dispute to a mediator, then either Party may file a
court action or request arbitration. The Parties agree that mediation is a
pre-condition to filing an action of any kind. The prevailing Party in any
action or arbitration relating to transactions contemplated by this Agreement
shall be entitled to costs, expenses, and reasonable attorneys fees, including
(a) reasonable attorneys fees and expenses incurred in connection with mediation
that failed to resolve the dispute and (b) reasonable attorneys fees and costs
of appeal, if any. Claims of $5,000 or less may be submitted to mediation or
small claims court.

 

        (h) AMENDMENTS AND WAIVERS. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties hereto. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 

        (i) INCORPORATION OF SCHEDULES. The Exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof.

 

        (j) SEVERABILITY OF PROVISIONS. If any covenant, agreement, provision or
term of this Agreement is held to be invalid for any reason whatsoever, then
such covenant, agreement, provision or term will be deemed severable from the
remaining covenants, agreements, provisions and terms of this Agreement and will
in no way affect the validity or enforceability of any other provision of this
Agreement.

 

        (k) SUCCESSOR LAWS. Any reference to any particular Code section or any
other Legal Requirement will be interpreted to include any revision of or
successor to that section regardless of how it is numbered or classified.

 

        (l) DELIVERY BY FACSIMILE. This Agreement and any signed Contract
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine, shall be treated in all manner and respects as an original Contract and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such Contract, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such Contract shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or Contract was
transmitted or communicated through the use of facsimile machine as a defense to
the formation of a Contract and each such party forever waives any such defense.

 

        (m) ATTORNEY FEE AND COST PROVISION. In the event that either party
hereto shall commence any action or arbitration proceeding against the other
party hereto arising out of or in connection with this Agreement, or contesting
the validity of this Agreement or any provision hereof, the prevailing party
shall be entitled to recover from the other party reasonable attorney's fees and
related costs, fees and expenses incurred by the prevailing party in connection
with such action or proceeding.

 

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.



                                                                        

                                                                

                                                                                                                                                 
Dated: December 2, 2004

 



                                                                                             
"Buyer":                                    Rapid Bio Tests Corp.


                                                                                                                                                
 By:/s/ Margaret Seaman



                                                                                                                                                 
Margaret Seaman



                                                                                                                                                 
Chairman and Director

 

                                                                        

                                                                                                                                                 
Dated: December 2, 2004



                                            

                                                                                             
"Mirae":                                     Mirae Tech. Company, Ltd.

    

                                                                                                                                                 
By:/s/ Jong-Ho Bae

                                                                                                                                                 
Jong-Ho Bae, President



        

        

                                                                                            
"Shareholders":



                                                                                                                                                 
/s/ Jong-Ho Bae



                                                                                                                                                 
Jong-Ho Bae



        

        

                                                                                                                                                 
 /s/ Johnny Park





                                                                                                                                                 
Johnny Park



         

--------------------------------------------------------------------------------

         

         LIST OF EXHIBITS

         

                  Exhibits                              Description

                       1                                     Articles of
Incorporation

                       2                                     Bylaws

                       3                                     List of
shareholders and stock holdings

                       4                                     Financials

                       5                                     Liability
disclosure

                       6                                     Assets

                       7                                     Contracts

                       8                                     Litigation

                       9                                     Insurance

                      10                                    Employees

                      11                                    Compliance with law

                      12                                    Leases

                      13                                    Permits/Licenses
